     Case 2:20-cv-00867 Document 18 Filed 03/05/21 Page 1 of 4 PageID #: 57




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION

ANTWYN GIBBS,

              Plaintiff,

v.                                                         Case No. 2:20-cv-00867


WEXFORD HEALTH SOURCES,
INC.; WEXFORD MEDICAL HEALTH
SOURCES, INC.,

              Defendants.


                       MEMORANDUM OPINION and ORDER

       Pending is Plaintiff’s Motion for Default Judgment. (ECF 16). The motion is

DENIED as premature. Under Rule 55(a), the entry of a default by the Clerk of Court is

required where “a party against whom a judgment or affirmative relief is sought has failed

to plead or otherwise defend....” Upon the entry of default, the party seeking a default

judgment may request that the Clerk enter judgment against a non-appearing party “for

a sum certain or a sum that can be made certain by computation,” after providing the

Clerk with “an affidavit showing the amount due.” Fed. R. Civ. P. 55(b)(1). “In all other

cases, the party must apply to the court for a default judgment.” Fed. R. Civ. P. 55(b)(2).

“When considering a motion for a default judgment, the court accepts the well-pleaded

factual allegations in the complaint regarding liability as true. Nevertheless, liability is not

deemed established simply because of default ... and the court, in its discretion, may

require some proof of the facts that must be established in order to determine liability.

Once liability has been established, the court must make an independent determination


                                               1
    Case 2:20-cv-00867 Document 18 Filed 03/05/21 Page 2 of 4 PageID #: 58




concerning the damages to be awarded.” Finney v. MIG Capital Mgmt., Inc., No. 2:13-

02778, 2014 WL 1276159, at *9-*10 (S.D.W. Va. Mar. 27, 2014) (markings and citations

omitted) (ellipsis in original); see also Fed. R. Civ. P. 55(c) (permitting court to hold

hearing before entering default judgment on “truth of any allegation,” “amount of

damages,” and “any other matter”). The decision to enter a default judgment rests within

the sound discretion of the district court. Federal Ins. Co. v. Wallace, No. 2:13cv690, 2015

WL 1011458, at *2 (E.D. Va. Mar. 4, 2015).

       Here, the entry of default is improper because nothing in the record establishes

that the defendants have been properly served with process. The United States Marshals

Service was ordered to serve the defendants and promptly file proofs of service. (ECF No.

12). The Marshals Service has not confirmed that the defendants were served;

consequently, there is no basis upon which to conclude that the defendants have failed to

plead or otherwise defend against Plaintiff’s complaint. Plaintiff’s unsupported statement

that the defendants were “duly served” is without factual support. Plaintiff misreads the

record if he believes that the Clerk entered a default against the defendants on February

3, 2021. To the contrary, that was the date upon which the Clerk was ordered to issue

summonses. In the absence of a default entered by the Clerk, and in the absence of a legal

and factual basis to conclude that the defendants are in default, the Court cannot enter a

default judgment.

       Also pending is Plaintiff’s Motion for the Appointment of Counsel. (ECF No. 17).

Plaintiff’s Motion is DENIED. Plaintiff has no constitutional right to counsel in an action

brought under 42 U.S.C. § 1983. 28 U.S.C. § 1915(e)(1); see also Hardwick v. Ault, 517

F.2d 295, 298 (5th Cir. 1975). Although the Court has some discretion in assigning

counsel, the United States Court of Appeals for the Fourth Circuit has clearly stated that

                                             2
    Case 2:20-cv-00867 Document 18 Filed 03/05/21 Page 3 of 4 PageID #: 59




motions for the appointment of counsel in civil actions should be granted “only in

exceptional cases.” Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975). When determining

whether a particular case rises to that level, the Court must consider the complexity of the

claims in dispute and the ability of the indigent party to present them, as well as other

factors like the merits of the case. Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984);

see also Valcarcel v. ABM Indus./Diversico Indus., 383 F. Supp. 3d 562, 565 (M.D.N.C.

2019) (“In considering a request for appointment of counsel in its discretion, the court

may consider a plaintiff's financial ability to retain counsel, the efforts of the plaintiff to

retain counsel, the merits of the case, and whether the plaintiff is capable of representing

himself.”) (citations omitted).

       Here, Plaintiff argues that his case justifies the appointment of counsel, because he

is unable to afford a lawyer and because he is incarcerated with limited access to legal

materials. Unfortunately, these circumstances are not exceptional given that many

indigent civil litigants are unrepresented and incarcerated. Therefore, without a

particular showing of need, the inability to retain a lawyer is not a basis for the

appointment of counsel. Altevogt v. Kirwan, No. CIV. WDQ-11-1061, 2012 WL 135283,

at *3 (D. Md. Jan. 13, 2012) (“Altevogt's inability to retain counsel is not an exceptional

circumstance.”).

       Furthermore, while Plaintiff’s incarceration undoubtedly makes it more difficult

for him to pursue his lawsuit, as does his lack of immediate access to legal materials, these

deficiencies do not, in and of themselves, satisfy the “exceptional” standard necessary to

justify the appointment of counsel. Louis v. Martinez, Case No. 5:08-cv-151, 2010 WL

1484302, at *1 (N.D.W. Va. Apr. 12, 2010). The undersigned has examined the complaint

and the other documents filed by Plaintiff, and they are and clear. Contrary to Plaintiff’s

                                              3
    Case 2:20-cv-00867 Document 18 Filed 03/05/21 Page 4 of 4 PageID #: 60




belief, the facts underlying Plaintiff’s claim are not complex, and he appears capable of

presenting his claim at this stage of the litigation. Should circumstances change in the

future, the matter of the appointment of counsel can be reassessed. Therefore, his motion

must be denied at this time. It is so ORDERED.

      The Clerk is directed to provide a copy of this Order to Plaintiff and any

unrepresented party.

                                         ENTERED: March 5, 2021




                                           4
